Citation Nr: 1200496	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-28 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 

THE ISSUES

1. Entitlement to educational assistance under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program.  

2. Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program.

3. Entitlement to educational assistance under Chapter 1607, Title 10, United States Code, for benefits under the Reserve Educational Assistance Program.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service including the period from January 5, 1987 to May 7, 1987 and from January 31, 1991 to March 12, 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision in December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in January 2011, and a substantive appeal was timely received in February 2011.  

In November 2008, the Veteran filed a claim for benefits under the Montgomery GI Bill Educational Assistance Program (MGIB) (title 38 U.S.C. Chapter 30), the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR) (title 10 U.S.C. Chapter 1606), and the Reserve Educational Assistance Program (REAP) (title 10 U.S.C. Chapter 1607).  A claimant folder note in January 2009 shows that the Veteran indicated he completed the wrong application for benefits, however as he perfected his appeal with regard to the above claims and did not withdraw the claims they are currently before the Board.  

In March 2009, the Veteran indicated that he applied for benefits under the Montgomery GI Bill Educational Assistance Program in order for his daughter to go to college.  In February 2011 the Veteran contended that he had back problems during service and intended to file a claim.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal.



FINDINGS OF FACT

1. The Veteran had active duty service in the U.S. Army from January 5, 1987 to May 7, 1987 and from January 31, 1991 to March 12, 1991.  He also served in the Army Reserves and was discharged on October 12, 1988.  

2. The Veteran was not discharged due to a service-connected disability, a pre-existing medical condition, hardship, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty.

3. The Veteran was not involuntarily separated, did no participate in the Post-Vietnam Era Veterans' Educational Assistance Program and did not receive voluntary separation incentives.  

4. The Department of Defense has determined that the Veteran is not eligible for MGIB-SR or REAP educational benefits. 


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to educational assistance under Chapter 30, Title 38, United States Code, for MGIB benefits.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7042, 21.7045 (2011). 

2. The criteria are not met for entitlement to educational assistance under Chapter 1606, Title 10, United States Code, MGIB-SR benefits.  10 U.S.C.A. § 16132; (West 2002); 38 C.F.R. § 21.7540 (2011). 

3. The criteria are not met for entitlement to educational assistance under Chapter 1607 for REAP education benefits.  10 U.S.C.A. § 16163 (West 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The essential facts are not in dispute, there is no possibility that any additional notice or development would aid the Veteran in substantiating any of his present claims and as the law and not the facts are dispositive the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

MGIB Benefits

The provisions of 38 U.S.C.A. § 3011(a)(1) establish eligibility for educational benefits under Chapter 30 for a veteran who first enters active duty after June 30, 1985, and who serves at least three years of continuous active duty.  If a veteran does not have at least three years continuous active duty after June 30, 1985, or at least two years if the individual's obligated period of active duty is less than three years, he might still be eligible if he was discharged (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C. 1173 (hardship discharge), or (iv) for convenience of the government - (a) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (b) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

While the Veteran in his claim for education benefits indicated that he had active duty service from January 1991 to March 1991, reserve service from September 1986 to September 1994 and National Guard service from May 1988 to August 1990, the Department of Defense verified only some of the dates the Veteran indicated and the Board is bound by the dates provided by service department.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Department of Defense (DOD) data records dated in December 2008 show that the Veteran had active duty service in the U.S. Army from January 5, 1987 to May 7, 1987 and from January 31, 1991 to March 12, 1991.  He also served in the Army Reserves and was discharged on October 12, 1988.  It is noteworthy that DOD records indicate that there was a disallowance of benefits under Chapter 30 due to insufficient qualifying service.  

Therefore, in the case at hand the Veteran does not meet the criteria of at least three years of continuous active duty or at least two years for a period of active duty less than three years.  While the Veteran has contended that he has back problems due to service and he intended to apply for compensation benefits, DOD data records do not show that the Veteran was discharged for a service-connected disability.  The evidence also does not show that he meets the other criteria under 38 C.F.R. 
§ 21.7042(a)(5) discussed above.  

Eligibility for Chapter 30 educational assistance may also be established based on involuntary separation, voluntary separation or participation in the Post-Vietnam Era Veterans' Educational Assistance Program.  See 38 C.F.R. 
§ 21.7045.  As the evidence, to include DOD data records, do not indicate that the Veteran was involuntarily separated, do not show that he participated in the Post-Vietnam Era Veterans' Educational Assistance Program and do not show that he received voluntary separation incentives, 38 C.F.R. § 21.7045 is not applicable in the instant case.  

In sum, the Veteran does not have the requisite service that would qualify him for educational assistance benefits under Chapter 30, Title 38, United States Code.  

In March 2009, the Veteran indicated that he applied for benefits under the Montgomery GI Bill Educational Assistance Program in order for his daughter to go to college.  In April 2009, the Veteran indicated that a recruiter told him that he could receive $40,000 for college and if he didn't use the money it could be transferred to his children.  Although the Veteran also referenced a DD 214 form dated July 1979, which is not of record, this DD 214 form is not relevant as it cannot be his because DOD records show he was born in October 1965 and would have been less than 14 years old at that time.

The law provides that the service department may approve a member of the Armed Forces who is entitled to basic educational assistance under the Chapter 30, under certain circumstances, to elect to transfer to one or more dependents the unused portion of entitlement to such assistance.  Under these circumstances a copy of DD Form 2366-2, entitled "Montgomery GI Bill Act of 1984 (MGIB) Transferability Program" or any other document issued and signed by the veteran's service department that shows he is authorized to transfer entitlement must be submitted to VA.  See 38 C.F.R. § 21.7080(b); see also 38 U.S.C.A. § 3020(a).  A review of the file, to include DOD data records, does not show that the service department authorized the Veteran's transfer of educational assistance under the Chapter 30 nor has the Veteran submitted such documentation.  Accordingly, the claim also fails on this basis.

MGIB-SR Benefits and REAP Benefits

The Veteran claimed entitlement to MGIB-SR educational assistance benefits under Chapter 1606 of Title 10 of the United States Code.  This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve under Chapter 1606 when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).

The Veteran also claims entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code.  The REAP program provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  Each member who becomes entitled to educational assistance shall be given a statement in writing prior to release from active service.  10 U.S.C.A. § 16163. 

DOD data records dated in December 2008 show there was a disallowance of benefits under Chapter 1606 because the Veteran's eligibility was terminated.  DOD data records also show a disallowance of benefits under Chapter 1607 due to unknown reasons.  

Based upon the evidence of record, the Board finds the service department has verified that the Veteran is not eligible for MGIB-SR or REAP education benefits.  The Veteran has submitted no evidence otherwise indicating that the service department has determined that he is eligible for MGIB-SR or REAP education benefits.  The Board notes that the record does not show and the Veteran does not assert that he was called to active duty on or after September 11, 2001.  

There is no indication that further development or an additional request for service department verification would substantiate the Veteran's claim as to these matters.  The Court has held that in cases such as this where the law is dispositive the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), is denied. 

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve Educational Assistance Program), is denied.

Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program), is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


